Carter,-J.:
At the Spring term, 1897, of the Circuit Court of Nassau county, the plaintiff in error was convicted of the crime of embezzlement, and sentenced to eighteen months imprisonment at hard labor, from which this writ of error is taken.
The only question presented is whether the Circuit Court erred in refusing to grant a new trial on the ground that “the evidence is not sufficient to sustain the verdict. ” We have carefully considered this ruling of the court, in connection with the evidence certified to us in the record, and finding no error, the judgment -of the Circuit Court is affirmed.